21 N.J. Super. 330 (1952)
91 A.2d 231
WILLIAM HAYTKO, PETITIONER-RESPONDENT,
v.
WILLIAM CRABB AND CO., RESPONDENT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued September 8, 1952.
Decided September 16, 1952.
Before Judges JAYNE, PROCTOR, and SCHETTINO.
Mr. Marshall Crowley argued the cause for appellant (Messrs. Toner, Crowley & Ackerman, attorneys; Mr. Robert A. Vanderbilt, on the brief).
Mr. Harry Cohn argued the cause for respondent.
The opinion of the court was delivered PER CURIAM.
We concur in the conclusion expressed by Judge Francis and reported in 17 N.J. Super. 95 (Co. Ct., Law Div., 1951).
Affirmed.